


Exhibit 10.1


Kenneth Parks
Term Sheet dated May 24, 2012 (revised 05/29/12)
Page 1 of 3


Title & Reporting Level
Vice President, Chief Financial Officer
(Corporate Officer position)
Location
Pittsburgh, PA
(Relocation package per WESCO policy)
Base Salary
$360,000 annual rate paid twice monthly
Annual Cash Bonus
Your target bonus will be 60% of base salary and the payout opportunity will be
zero to 120% of base salary, based on the achievement of a combination of
corporate and personal performance objectives as established annually by the
Board of Directors. Any bonus payment will be pro-rated for 2012.
Automobile Allowance
You will be eligible to receive an automobile allowance comparable to other
Senior Executives, currently $1,000 per month.
Equity Awards
Stock appreciation rights (SARs) equal to the number of shares purchased for
long-term investment within the first twelve months of employment (up to the
equivalent of two times (2x) your starting annual base salary) will be granted
with the approval of the Compensation Committee of the Board of Directors.
Strike price will be set at the closing price on the date of purchase on the
open market in one or more transactions, not to exceed three trading days.
Purchase of shares must comply with the Company's policy regarding insider
trading. These SARs will vest ratably over three years.
Initial “new executive hire” stock appreciation rights (SARs) award of 7,500
SARs will be granted upon approval by the Compensation Committee of the Board of
Directors and will vest ratably over three years. No additional awards will be
made in 2012.
You will be eligible for an equity award in February 2013. Future awards are
based on performance and award guidelines established periodically by the
Compensation Committee of the Board of Directors.
It is expected that you achieve and maintain an ownership position in WESCO
stock equal to 3x your base salary by 2017.
Severance
In the event of the termination of your employment by WESCO without cause, or by
you for good reason, you will be entitled to receive a severance payment equal
to one year's base salary, plus continued coverage in all applicable WESCO
healthcare benefit plans for one year, plus a severance payment in lieu of bonus
equal to a pro rata amount of your bonus, as approved by WESCO's Compensation
Committee, for the then current year based on results to the date of
termination, plus vesting for those stock appreciation rights with time based
vesting periods granted in accordance with your purchase of WESCO stock. Any and
all vested stock appreciation rights will remain exercisable for a period of 60
days following the date of termination.
The severance payments and benefits will be in lieu of any severance or similar
benefits that may otherwise be payable under any other agreement, plan, program
or policy of WESCO, and the payment of severance payments and benefits will be
conditioned on your execution of a release with terms and provisions as
determined by the Compensation Committee and as are substantially consistent
with past practices at WESCO.
Healthcare contributions will be at the active employee rate. In the event of
the termination of your employment as a result of death or disability you will
be entitled to receive your base salary and all welfare benefits through the
date of death or disability. No severance will be paid other than payment of
your base salary through the date of termination for termination for cause.





















--------------------------------------------------------------------------------






Kenneth Parks
Term Sheet dated May 24, 2012 (revised 05/29/12)
Page 2 of 3


Severance (cont.)
Termination for cause shall mean termination within 30 days after we give you
notice that we believe we have cause to terminate you for:
a) Engaging in a felony or engaging in conduct which is in the good faith
judgment of the Board, applying reasonable standards of personal and
professional conduct, injurious to WESCO, its customers, employees, suppliers,
or shareholders;
b) Your inability to meet the expectations of your job responsibilities or
failure to timely and adequately perform your duties;
c) Material breach of any manual or written policy, code or procedure of WESCO;
or
d) Failure to establish permanent residence in the Pittsburgh area within the
first twelve months of employment.
If such termination is with Good Reason, you shall give WESCO written notice,
which shall identify with reasonable specificity the grounds for your
resignation and provide WESCO with thirty (30) days from the day such notice is
given to cure the alleged grounds for resignation contained in the notice. A
termination shall not be for Good Reason if such notice is given by you to WESCO
more than sixty (60) days after the occurrence of the event that you allege is
Good Reason for your termination hereunder. For purposes of this Agreement,
“Good Reason” shall mean any of the following to which you shall not consent in
writing:
a) A reduction in your base salary, excluding any reduction that occurs in
connection with an across-the-board reduction of the salaries of substantially
the entire senior management team;
b) A relocation of your primary place of employment to a location more than 50
miles from Pittsburgh, Pennsylvania without your consent; or
c) Any material reduction in your offices, titles, authority, duties or
responsibilities without your consent.
Termination by you for purposes of accepting employment with another
organization or in another location shall not be considered Good Reason.
Non-Compete, Non-Solicitation, Non-Disparagement and Confidentiality
Non-Competition, Non-Solicitation and Non-Disparagement During your employment
and for a period of two years thereafter:
a) You shall not directly or indirectly call upon, contact or solicit any
customer or prospective customer of WESCO or its subsidiaries (1) with whom you
dealt directly or indirectly or for which you had responsibility while employed
by WESCO, or (2) about whom you acquired confidential information during your
employment with WESCO, for the purpose of offering, selling or providing
products or services that are competitive with those then offered by WESCO or
its subsidiaries. You shall not solicit or divert, or attempt to solicit or
divert, either directly or indirectly, any opportunity or business of WESCO or
its subsidiaries to any competitor.
b) You shall not, by yourself or in partnership or as an equity owner or in
conjunction with, or as an employee, agent, consultant, unpaid adviser, manager
or director of, any other person, business, firm, corporation or other entity,
either directly or indirectly, undertake or carry on or be engaged or have any
financial or other interest in, businesses, including their divisions,
subsidiaries or affiliated entities, which are competitors of WESCO, its
subsidiaries or affiliates; provided, however, that this provision shall not
prevent you from owning less than 1% of any publicly-owned entity or less than
3% of any private equity fund.

























--------------------------------------------------------------------------------








Kenneth Parks
Term Sheet dated May 24, 2012 (revised 05/29/12)
Page 3 of 3


Non-Compete, Non-Solicitation, Non-Disparagement and Confidentiality (cont.)
c) You shall not, directly or indirectly, solicit the employment of or hire as
an employee or consultant or agent (1) any employee of WESCO or its subsidiaries
or (2) any former employee of WESCO or its subsidiaries whose employment ceased
within 180 days prior to the date of such solicitation or hiring.
d) You shall not disparage, malign, or otherwise say or do anything which could
adversely affect the reputation and standing of WESCO.


Confidentiality. “Confidential Information” means information regarding the
business or operations of WESCO or its subsidiaries, both oral and written,
including, but not limited to, documents and WESCO or subsidiary information
contained in such documents; drawings; designs; plans; specifications;
instructions; data; manuals; electronic media such as computer disks, computer
programs, and data stored electronically; security code numbers; financial,
marketing and strategic information; product pricing and customer information,
that WESCO or its subsidiaries disclose to you or you otherwise learn or
ascertain in any manner as a result of, or in relation to, your employment by
WESCO. Other than as required by applicable law, you agree: (1) to use
Confidential Information only for the purposes required or appropriate for your
employment with WESCO; (2) not to disclose to anyone Confidential Information
without WESCO's prior written approval; and (3) not to allow anyone's use or
access to Confidential Information, other than as required or appropriate for
your employment with WESCO. The foregoing shall not apply to information that is
in the public domain, provided that you were not responsible, directly or
indirectly, for such information entering into public domain without WESCO's
approval. You agree to return to WESCO all Confidential Information in your
possession upon termination of your employment or at any time requested by
WESCO.
If any of the foregoing provisions shall be invalid or unenforceable to any
extent, the remaining provisions shall not be affected, and each remaining
provision shall be enforceable to the fullest extent permitted by law.  If any
provision is so broad as to be unenforceable, then such provision shall be
interpreted to be only as broad as is enforceable.
The non-compete, non-solicitation, non-disparagement and confidentiality
covenants of this section shall be in addition to, and shall not be deemed to
supersede, any other similar covenants between you and WESCO.
Health, Welfare, and Other Benefit Programs
Eligible to participate in all corporate benefit programs in accordance with
standard policies and procedures. Eligible for 25 Paid Time Off (PTO) days
annually, pro-rated for 2012.
Employment Policy
In accordance with Company practices, neither this letter, nor any benefit
program or employment policy is to be considered an employment contract. Your
employment and compensation are at the will of WESCO Distribution, Inc. and can
be terminated, with or without cause and with or without notice, at any time, by
either you or the Company.
Approval
All terms and conditions as described above are subject to review, modification,
and approval of WESCO's Compensation Committee or Board of Directors.






Accepted on May 30, 2012
 
/s/ Kenneth S. Parks
 
 
Signature





